Citation Nr: 0720947	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic lipomas and 
photodermatitis, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for chronic lipomas 
and photodermatitis, to include as due to herbicide exposure.  
He claims that he developed a skin disorder while inservice, 
and that he was treated for this condition in 1984 at the 
U.S. Army Hospital in Bad Cannstatt, Germany.  He further 
alleges that the doctor at the U.S. Army hospital expressed 
an opinion to the veteran that his skin disorder was likely 
caused by exposure to Agent Orange in Vietnam.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

The majority of the veteran's service medical records are not 
currently in the veteran's claims folder.  At the present 
time, a response from the National Personnel Records Center 
(NPRC), located in St. Louis, Missouri, indicates that these 
records were mailed to the RO in May 2001.  These records, 
however, are not in the veteran's claims folder, and 
presumably are not located at the RO.

Given the passage of time since any search was conducted for 
these records, the Board believes that an additional search 
is required.  Specifically, the RO should 


once again request these records from the appropriate 
agencies (NPRC and the U.S. Army Reserve Personnel Center), 
and should conduct a search for the records at the RO.  The 
RO should advise the veteran of the availability of 
alternative sources for service records.  M21-1MR, Part III, 
subpart iii, Chapter 2.

In May 2004, the veteran notified the RO that he was treated 
for a skin disorder at the U.S. Army Hospital in Bad 
Cannstatt, Germany in 1984.  He reported three visits to the 
hospital during that time, and indicated that he underwent 
surgery to remove lipomas on his stomach, chest, and back.  
He further stated that the doctor who performed his surgery 
suspected that his exposure to Agent Orange was the cause of 
his skin disorder.  While the RO requested the veteran's 
service medical records, there is no evidence that the 
veteran's clinical records from the U.S. Army Hospital in Bad 
Cannstatt, Germany were requested.  As part of VA's duty to 
assist the veteran in developing evidence in support of his 
claim, the RO should, with the assistance of the veteran, 
attempt to obtain these records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1. The RO must take all procedurally 
appropriate actions to locate and secure 
the veteran's service medical records in 
accordance with M21-1MR, including making 
another request for these records from 
NPRC.  All attempts to locate and secure 
the veteran's service medical records 
must be documented in the claims file by 
the RO.  The veteran must then be given 
an opportunity to respond.  

2.  The RO must request the clinical 
records from the U.S. Army Hospital in 
Bad Cannstatt, Germany, relating to his 
claimed lipoma removal in 1984.  If these 
records cannot be found, or if they have 
been destroyed, specific confirmation of 
that fact must be documented in the 


claims file.  The veteran must be 
informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.  

3.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for a skin 
disorder since his discharge from the 
service.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.

4.  The RO must advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connection for a skin disorder is 
warranted.  This evidence may take the 
following forms; however, the veteran may 
submit any other evidence he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

5.  If, and only if, additional evidence 
is obtained which shows complaints of or 
treatment for a skin disorder in 1984, 
the RO must make arrangements to provide 
the veteran with a new examination to 
determine the etiology of any diagnosed 
skin disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, the 


examiner must provide an opinion as to 
whether any skin disorder found is 
related to the veteran's active duty 
military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

8.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a skin disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



